Citation Nr: 1821880	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) including as secondary to claimed low back and left knee disabilities.

4.  Entitlement to service connection for mental illness under 38 U.S.C. § 1702 for the purpose of establishing eligibility for treatment. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from November 1988 to August 1992.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2013 and March 2014 decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2015, the Veteran testified before the undersigned at the RO via video conference.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the service connection issues have been recharacterized on the front page of this decision as indicated.

In November 2015, the Board remanded this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously noted by the Board, with regard to the low back, the Veteran testified that his back was injured initially when he was playing football and then again when he was hit by a baseball bat.  With regard to the left knee, he testified that he also injured that joint playing football.  With regard to psychiatric disability, the Veteran reported that he had to come to the defense of a female sailor being assaulted by three male sailors while aboard ship, the USS Cape Cod.  

As noted in the prior remand, the service treatment records (STRs) show that the Veteran sustained injury to the lower back and the left knee is service.  There were no inservice findings regarding the psychiatric system.

Prior to the Board's remand, there were medical opinions of record; however, the Board found such opinions inadequate.  The Board remanded this case for the AOJ to obtain records from the Social Security Administration (SSA) and for the Veteran to be examined and medical opinions provided.  

Thereafter in August 2017, the Veteran was afforded VA examinations.  The examiner indicated that the Veteran's low back and left knee disabilities were not related to service because there was no continuity of treatment.  No comment was furnished regarding private/SSA evidence.  The psychiatric examiner indicated that there was no current diagnosis, but the examiner also indicated that the Veteran did not witness a traumatic event, despite lay evidence to the contrary, and also did not comment on the private/SSA evidence.  The Board again finds these opinions inadequate.

In light of the foregoing, the Board finds that the Veteran should be afforded new VA examination to assess whether current disabilities are related to service and whether any psychiatric disability is related to service and/or the low back and knee disabilities.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran an updated VCAA letter pertaining to all of the issues on appeal including secondary service connection pertaining to whether psychiatric disability is related to low back and left knee disabilities.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current low back and left knee disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back and/or left knee disabilities had their clinical onset during service, if arthritis was present within one year of service, or are otherwise related to any in-service disease, event, or injury.  The examiner should specifically comment on the private/SSA evidence which indicated that the Veteran's current low back and left knee disabilities are etiologically related to the March 1989 reports regarding the low back which show that he sustained blunt trauma from a wooden bat as well as the March 1991 left knee injury resulting in a diagnosis of patellar tendon strain.  The examiner should comment on the separation examination which diagnosed "right" knee parapatellar tendonitis.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The Veteran should be scheduled for a VA examination to determine whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD, depression, and anxiety, which is the result of his military service.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder to include PTSD, depression, and anxiety, was incurred in or is otherwise related to service.  The examiner must indicate whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  

If a diagnosis other than PTSD, depression, and/or anxiety is rendered, the examiner should opine as to whether it is at least as likely as not that the identified disorder is attributable to service.  Even if the Veteran does not currently have a psychiatric disorder, the examiner should opine if the previous psychiatric diagnoses made during the appeal period are related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability is proximately due to, or the result of, the low back and/or left knee disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability is permanently aggravated by low back and/or left knee disabilities.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

6.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

